            Case 5:17-cv-04260-LHK Document 114-2 Filed 11/01/19 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA
10 COUNTY OF MONTEREY dba                        Case No. 5:17-cv-04260-LHK
11 NATIVIDAD MEDICAL CENTER,                     Hon. Lucy H. Koh
12                 Plaintiff,
                                                 [PROPOSED] ORDER GRANTING
                                                 STIPULATION TO SHORTEN TIME ON
13           v.                                  HEARING ON MOTION TO STRIKE
                                                 THE EXPERT DESIGNATION, REPORT,
14   BLUE CROSS OF CALIFORNIA dba                AND OPINION OF RANDALL J. MOON
     ANTHEM BLUE CROSS, ANTHEM BLUE
15   CROSS LIFE AND HEALTH INSURANCE
     COMPANY, and DOES 1 -50, inclusive,
16                                               Filed:      July 27, 2017
                   Defendants.                   Trial:      March 16, 2020
17

18

19

20

21

22

23

24

25

26

27

28

                         [PROPOSED] ORDER GRANTING STIPULATION TO SHORTEN TIME
     35511718.v1
            Case 5:17-cv-04260-LHK Document 114-2 Filed 11/01/19 Page 2 of 3



 1                                          [PROPOSED] ORDER

 2           Having considered the stipulation and declaration submitted by Plaintiff County of Monterey

 3   dba Natividad Medical Center (“Natividad”) to shorten time for hearing Natividad’s Motion to Strike

 4   the Expert Designation, Opinion, and Report of Randall J. Moon (“Motion to Shorten Time”), together

 5 with the papers filed in support thereof and in response thereto, and all other argument and records on

 6 file in this matter, and for good cause shown, the Court hereby ORDERS:

 7           The stipulation to shorten time is GRANTED.

 8           1.     Natividad’s Motion to Strike the Expert Designation, Report, and Opinion of Randall J.

 9   Moon shall be heard on December 12, 2019 at 1:30 p.m.

10           OR:

11           2.     Natividad’s Motion to Strike the Expert Designation, Report, and Opinion of Randall J.

12   Moon shall be heard on ______________________ at ________ a.m./p.m.

13           IT IS SO ORDERED.

14
     DATED: ________________________                           ___________________________________
15                                                                     The Honorable Lucy H. Koh
16                                                       U.S. District Judge, Northern District of California

17

18

19

20

21

22

23

24

25

26

27

28
                                                   1
                         [PROPOSED] ORDER GRANTING STIPULATION TO SHORTEN TIME
                                                                                     Case No. 5:17-cv-04260-LHK
     35511718.v1
Case 5:17-cv-04260-LHK Document 114-2 Filed 11/01/19 Page 3 of 3
